COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Justin Wayne Parris v. The State of Texas

Appellate case number:      01-14-00502-CR

Trial court case number:    1352699

Trial court:                338th Judicial District Court of Harris County

       On May 28, 2015, this case’s abatement was continued and remanded to the trial
court to appoint new appellate counsel and to have the trial clerk file a supplemental
clerk’s record with the appointment order. On September 29, 2015, a compliant
supplemental clerk’s record with the trial court’s order appointing Celeste Blackburn as
appellant’s new appellate counsel, signed on May 29, 2015, was filed in this Court.
Accordingly, we REINSTATE this case on this Court’s active docket. The Clerk of this
Court is directed to remove Jerome Godinich Jr. as appellant’s counsel, and to designate
Celeste Blackburn as appellant’s lead appointed counsel.
        Furthermore, appellant’s brief is ORDERED to be filed no later than 30 days
from the date of this order. See TEX. R. APP. P. 2, 38.6(a), (d). The State’s appellee’s
brief, if any, is ORDERED to be filed no later than 30 days from the filing of appellant’s
brief. See id. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   

Date: October 6, 2015